—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Wade, J.), rendered December 21, 1998, convicting him of robbery in the first degree (five counts) and robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he received the effective assistance of counsel. In resolving claims of ineffective assistance of counsel, the critical issue is whether, viewed in totality, the defense counsel provided meaningful representation (see, People v Baldi, 54 NY2d 137, 147). The defendant’s disagreement with the strategies and tactics employed by the defense counsel does not amount to a deprivation of effective assistance of counsel (see, People v Flores, 84 NY2d 184, 187).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Moreover, the Supreme Court properly imposed consecutive sentences where the crimes committed were based on separate and distinct acts (see, People v Lee, 92 NY2d 987, 989).
The defendant’s remaining contentions are without merit. Santucci, J. P., Goldstein, McGinity and Crane, JJ., concur.